PUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                          No. 19-1435


ANSBERTO FERNANDEZ GONZALEZ; VILMA OLIVARES SALGUERO;
CAMELIA GUERRERO ANTONIO; JACINTO PEREZ ACOSTA,

                Plaintiffs – Appellants

        and

MARIA ELENA MALDONADO JUAREZ,

                Plaintiff,

        v.

KENNETH T. CUCCINELLI, Senior Official Performing the Duties of the
Director, U.S. Citizenship and Immigration Services; UNITED STATES
CITIZENSHIP AND IMMIGRATION SERVICES,

               Defendants – Appellees.

------------------------------

ASISTA; TAHIRIH JUSTICE CENTER; FREEDOM NETWORK (USA);
COALITION TO ABOLISH SLAVERY & TRAFFICKING; CASA DE
ESPERANZA; NATIONAL RESOURCE CENTER ON DOMESTIC
VIOLENCE; NATIONAL DOMESTIC VIOLENCE HOTLINE; NATIONAL
IMMIGRANT JUSTICE CENTER; IMMIGRATION CENTER FOR WOMEN
AND CHILDREN,

               Amici Supporting Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:18-cv-00135-BO; 7:18-cv-
00136-BO; 4:18-cv-00131-BO; 4:18-cv-00132-BO)
Argued: May 27, 2020                                         Decided: January 14, 2021


Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed in part, vacated in part, and remanded by published opinion. Judge Richardson
wrote the opinion, in which Judge Harris and Judge Quattlebaum join.


ARGUED: Bradley Bruce Banias, BARNWELL, WHALEY, PATTERSON, AND
HELMS, Charleston, South Carolina, for Appellants. Lori B. Warlick, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees. ON BRIEF:
Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees. Julie Carpenter, Richard Caldarone, TAHIRIH JUSTICE CENTER, Falls
Church, Virginia; Sejal Zota, ASISTA IMMIGRATION ASSISTANCE, Suffield,
Connecticut, for Amici Curiae Non-Profit Organizations.




                                           2
RICHARDSON, Circuit Judge:

       This case presents a challenge to agency delay and inaction. Plaintiffs are aliens

unlawfully present in the United States who seek U-Visas as victims of serious crimes who

cooperated with law enforcement. They allege that the Department of Homeland Security

has unlawfully withheld or unreasonably delayed adjudication of their U-Visa petitions and

their applications for work authorization pending U-Visa approval. Those claims implicate

interests that deserve our respect and protection, where we are so empowered. But we lack

the power to review Plaintiffs’ work-authorization claims here because the agency is not

required to adjudicate Plaintiffs’ requests. We may, however, review Plaintiffs’ claim that

Homeland Security unreasonably delayed adjudicating their U-Visa petitions, and that

claim cannot be dismissed at this early stage. We therefore dismiss Plaintiffs’ claims

relating to their requests for pre-waiting-list work authorization and remand Plaintiffs’

claim relating to U-Visa adjudications.

       The Immigration and Nationality Act entrusts Homeland Security with

discretionary authority to grant “U nonimmigrant status” to eligible unlawful aliens who

are victims of serious crime and who cooperate with law enforcement. That status carries

with it important benefits, including protections against deportation and work

authorization. But Congress capped the number of U-Visas at 10,000 per year—meaning

not all eligible U-Visa applications can be approved. In response, the agency created a

“waiting list” for applicants whose applications have been approved and who would have

been granted a U-Visa but for the statutory cap. Once on this waiting list, the alien is

provided deferred-action status and may be granted work authorization. But before the


                                            3
application is approved and the alien is placed on the waiting list, the agency provides

neither deferred-action status nor work authorization. As a result, there are now three

stages in the U-Visa process:       (1) application submitted but not yet approved;

(2) application approved and alien placed on a waiting list; and (3) U-Visa granted.

      About a year after this three-tier regulatory scheme was created, Congress

authorized Homeland Security to grant work authorization to aliens who have “pending,

bona fide” applications for a U-Visa. 8 U.S.C. § 1184(p)(6). Before this, Homeland

Security had relied on its alleged inherent authority to grant work authorizations only to

those placed on the waiting list. But despite this new discretionary authority, the agency

has not relied on it to expand work authorization beyond those placed on the waiting list.

Thus, it has not exercised its discretion to grant work authorizations for aliens who have

applied but who have not yet been placed on the waiting list.

      Here, Plaintiffs in the first stage—those with pending applications who have not

been approved for the waiting list—challenge the agency’s delay and inaction. Plaintiffs

concede—as they must—that the agency has discretion over whether to grant a U-Visa, to

place someone on the waiting list, and to grant work authorization. Rather than challenge

the agency’s authority over their benefits, they focus on the agency’s failure to timely

adjudicate their requests. To that end, they allege that the agency has (1) unlawfully

withheld or unreasonably delayed adjudication of their claims for pre-waiting-list work

authorization, see UJA 9–14 (Cause of Action One, Two, and Three), and (2) unreasonably

delayed adjudication of their claims for placement on the U-Visa waiting list, see UJA 14–

19 (Cause of Action Four). The district court was unconvinced and dismissed these claims,


                                            4
holding that it lacked jurisdiction over most of the claims for pre-waiting-list work

authorizations and that, in any event, all the claims failed on the merits. Plaintiffs now

appeal that decision.

       We hold that the first three causes of action must be dismissed, and the remaining

claim remanded. The work-authorization claims fall beyond our jurisdiction. Under the

Administrative Procedure Act and All Writs Act, we can only compel faster agency action

if the agency is required to act. But neither congressional statutes nor agency regulations

compel the agency to adjudicate these requested pre-waiting-list work authorizations.

Without casting doubt on the importance of agency accountability or of providing relief to

the aliens among us, we are bound by the narrow role left for us by Congress. In contrast,

we reverse the district court’s dismissal of the fourth cause of action and hold that Plaintiffs

pleaded sufficient facts at this stage to avoid dismissal of their claim of unreasonable delay

in placing them on the waiting list.

I.     Background

       A.     Statutory and regulatory framework

       The Immigration and Nationality Act (“INA”) provides the Executive Branch broad

authority over the admission of aliens into the United States—as well as the conditions of

such admission. See Pub. L. No. 82-414, § 101, 66 Stat. 163 (1952) (codified as amended

at 8 U.S.C. § 1101). Among other duties, the INA charges the Secretary of Homeland

Security “with the administration and enforcement of this chapter and all other laws

relating to the immigration and naturalization of aliens.” 8 U.S.C. § 1103(a)(1) (noting

exceptions); see also id. § 1103(g) (Attorney General’s duties and authority). And the


                                               5
Secretary “shall establish such regulations; prescribe such forms of bond, reports, entries,

and other papers; issue such instructions; and perform such other acts as he deems

necessary for carrying out his authority under the provisions of this chapter.” 8 U.S.C.

§ 1103(a)(3). The Secretary has, in turn, delegated much of that authority to the United

States Customs and Immigration Service (“USCIS”). See 6 U.S.C. § 112(b)(1) (providing

that, with some exceptions, the Secretary “may delegate any of the Secretary’s functions

to any officer, employee, or organizational unit of the Department”); see also 8 C.F.R.

§ 2.1.

         One important aspect of that delegated authority is USCIS’s responsibility for

administering the U-Visa Program. 8 C.F.R. § 214.14(c)(1). The U-Visa classification

covers eligible aliens who are victims of serious crime and who cooperate with law

enforcement. See Victims of Trafficking and Violence Protection Act of 2000, Pub. L. No.

106-386, § 1513(a)(2)(B), 114 Stat. 1464, 1533 (2000) (codified at 8 U.S.C. § 1101(a)(15))

(“Victims of Trafficking Act”). Established in 2000, this classification provides a set of

immigration protections and privileges (including work authorization) for aliens who are

both eligible for and granted U-Visas by the agency. See 8 U.S.C. § 1101(a)(15)(U)

(providing statutory eligibility criteria); 8 U.S.C. § 1184(p) (providing petitioning

procedures, agency duties and authority, and a statutory cap of 10,000 U-Visas per year).

         Congress amended this program in the Violence Against Women and Department

of Justice Reauthorization Act of 2005 (“Violence Against Women Act”), Pub. L. 109-

162, 119 Stat. 2960 (2006). This Act directed the Secretary of Homeland Security to

promulgate regulations implementing the statutory U-Visa provisions. Id. § 828. To


                                             6
comply with this statutory mandate, USCIS—wielding the Secretary’s delegated

authority—promulgated regulations to govern the conferral of U-Visas. See 72 Fed Reg.

53,036 (Sept. 17, 2007) (codified at 8 C.F.R. § 214.14); see also 72 Fed. Reg. 54,813 (Sept.

27, 2007); 74 Fed. Reg. 55,738 (Oct. 28, 2009); 78 Fed. Reg. 18,472 (March 27, 2013); 81

Fed. Reg. 91,670 (Dec. 19, 2016).

       These statutory and regulatory provisions—the Victims of Trafficking Act, the

Violence Against Women Act, and the USCIS regulations—provide the basic framework

for the U-Visa Program as it currently stands. To apply for a U-Visa, an alien must file a

petition with USCIS. See 8 U.S.C. § 1101(a)(15)(U)(i); 8 C.F.R. § 214.14(c)(1). An alien

qualifies if the Secretary of Homeland Security (and USCIS as his designee) determines

that the alien: (1) “has suffered substantial physical or mental abuse as a result of having

been a victim of criminal activity”; (2) “possesses information concerning [the] criminal

activity”; (3) “has been helpful, is being helpful, or is likely to be helpful to [government

officials] investigating or prosecuting [the] criminal activity”; and (4) the criminal activity

is a covered offense that “violated the laws of the United States or occurred in the United

States . . . or the territories and possessions of the United States.”              8 U.S.C.

§§ 1101(a)(15)(U)(i)(I)–(IV); see also § 1101(a)(15)(U)(iii) (listing covered offenses).

The petitioning alien must also be generally “admissible” or must obtain a discretionary

waiver of inadmissibility from USCIS. See 8 U.S.C. § 1182(a); 8 C.F.R. § 214.1(a)(3)(i);

8 C.F.R. § 214.14(c)(2)(iv); see also 8 U.S.C. § 1182(d)(3)(A)(ii), (d)(14); 8 C.F.R.

§ 212.17.




                                              7
       When a petitioning alien has satisfied the statutory criteria (and complied with the

requisite procedures), the agency has committed to approve the U-Visa petition and grant

a U-Visa (along with the immigration protections and work authorization) subject to the

annual statutory cap set by Congress. See 8 C.F.R. § 214.14(c)(5)(i).

       That statutory cap, however, is critical. Congress limited the number of principal

U-Visas to 10,000 per year. 8 U.S.C. § 1184(p)(2)(A); see id. § 1184(p)(2)(B). And yet

far more than 10,000 aliens seek U-Visas. As a result, there is a significant gap between

U-Visa petitions that meet the eligibility criteria and petitions that the agency may grant—

meaning that, as the agency has recognized, many petitioners do not receive a U-Visa only

because of the statutory cap.

       Given this gap, Homeland Security chose to prioritize which eligible petitioners

receive the limited visas based on the date of the petitions. To do so, the agency instructed

that all petitioners “must be placed on a waiting list” with “[p]riority on the waiting

list . . . determined by the date the petition was filed.” 8 C.F.R. § 214.14(d)(2) (“the oldest

petitions receiving the highest priority,” subject to some exceptions). Once approved and

placed on the waiting list, a petitioner (and qualifying family members) is granted deferred

action. Id. And “USCIS, in its discretion, may authorize employment” for those on the

waiting list. Id. Until the application is approved and the petitioner is placed on the waiting

list, the agency has not committed itself to providing deferred action or work authorization.

       Around a year after this statutory and regulatory scheme was created, Congress

again amended the U-Visa program. In 2008, Congress enacted the William Wilberforce

Trafficking Victims Protection Reauthorization Act, Pub. L. 110-457, 122 Stat. 5044.


                                              8
Among other things, this Act amended § 1184(p)(6) to specify that the Secretary of

Homeland Security “may grant work authorization to any alien who has a pending, bona

fide application” for a U-Visa.

       Before this amendment, Homeland Security relied on its alleged inherent authority

to grant work authorizations to applicants on the waiting list. 1 The addition in § 1184(p)(6)

provides express authority to grant work authorizations to applicants who—like

Plaintiffs—neither hold a U-Visa nor sit on the waiting list.           But its authority is

discretionary. And Homeland Security has maintained its regulatory scheme without

expanding work authorizations beyond the waiting list.

       To summarize the statutory and regulatory scheme, the statutory provisions and

implementing regulations yield a three-tiered structure for aliens seeking a U-Visa. First,

if an alien has not been granted a U-Visa or been placed on the waiting list, then the agency

provides neither discretionary nor mandatory immigration status or work authorizations.

Second, if an alien is eligible for U-Visa status but cannot be awarded a visa because of the

statutory cap, that alien must be placed on the waiting list and is then entitled to deferred

action and may be granted work authorization. See 8 C.F.R. § 214.14(d)(2); see also 8



       1
         Federal law bars the hiring or continued employment of “unauthorized aliens.” 8
U.S.C. § 1324a. And an unauthorized alien is defined, in part, as an alien who is not
“authorized to be so employed by this chapter or by” the Secretary of Homeland Security.
8 U.S.C. § 1324a(h)(3). The Executive has claimed that these sections give it discretion to
grant employment authorization to aliens, including those without lawful immigration
status. See DOJ, INS, Employment Authorization; Classes of Aliens Eligible, 52 Fed. Reg.
46,092–93 (Dec. 4, 1987) (concluding that statutory language gave the Executive the
general authority to grant work authorization even where no specific statutory authorization
existed). We need not address whether the agency has this inherent authority.

                                              9
C.F.R. § 274a.12(c)(14). And third, if an alien is granted U-Visa status, then the alien is

entitled to temporary lawful residency and must be granted work authorization. See 8

U.S.C. § 1184(p)(3)(B); see also 8 C.F.R. § 214.14(c)(7).

       B.     Plaintiffs’ claims

       Plaintiffs are aliens who have petitioned for U-Visas and who seek, pending the

grant of those petitions, to receive pre-waiting-list work authorization. And they also

challenge the agency’s delay in placing them on the waiting list. Plaintiff Gonzalez

submitted a petition for U nonimmigrant status (Form I-918) and an application for

employment authorization (Form I-765) in July 2016. Plaintiff Salguero did the same in

June 2016. Plaintiff Antonio, on behalf of herself and her husband, Plaintiff Acosta, filed

in April 2016. Plaintiff Juarez submitted her petition in June 2015. See UJA 48. As of

now, USCIS has not yet adjudicated Plaintiffs’ U-Visa petitions (Form I-918) or

employment authorization applications (Form I-765).

       Plaintiffs brought these four causes of action in the district court below:

       1. First Cause of Action – Mandamus claim challenging the Agency’s
          refusal to adjudicate or issue pre-waiting-list work authorization under 8
          U.S.C. § 1184(p)(6) based on the “check-box” work-authorization
          requests on the U-status applications (Form I-918).

       2. Second Cause of Action – Administrative Procedure Act claim
          challenging the Agency’s refusal to adjudicate or issue pre-waiting-list
          work authorization under 8 U.S.C. § 1184(p)(6) based on the “check-
          box” work-authorization requests on the U-status applications (Form I-
          918).

      3. Third Cause of Action – Administrative Procedure Act claim
         challenging the Agency’s unreasonable delay associated with




                                             10
           adjudicating or issuing work authorization based on the Form I-765
           application. 2

       4. Fourth Cause of Action – Administrative Procedure Act claim
          challenging the Agency’s unreasonable delay associated with making
          waiting-list decisions for all Appellants under 8 C.F.R. § 274a.13(d)(2).

In response, the agency moved to dismiss Plaintiffs’ claims. The agency sought to dismiss

Plaintiffs’ first two causes of action for lack of jurisdiction under Rule 12(b)(1) based on

both 8 U.S.C. § 1252(a)(2)(B)(ii) (INA) and 5 U.S.C. § 701(a)(2) (APA). The agency also

sought to dismiss all four causes of action on the merits under Rule 12(b)(6) for failure to

state a claim.    And the agency moved to seal their two pleadings under 8 U.S.C.

§ 1367(a)(2).

       The district court held for the agency. It dismissed Plaintiffs’ first two claims under

Rule 12(b)(1), and the remaining claims under Rule 12(b)(6). The district court also

granted the agency’s sealing motion. Plaintiffs timely appealed, invoking our jurisdiction

under 28 U.S.C. § 1331. We review these dismissals under Rule 12(b)(1) and (b)(6) de

novo. See Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765,

768–69 (4th Cir. 1991); Schatz v. Rosenberg, 943 F.2d 485, 489 (4th Cir. 1991).

II.    Analysis

       This appeal raises two challenges to the agency’s actions. First, Plaintiffs argue that

the agency unreasonably delayed or unlawfully withheld adjudication of their applications

for work authorization while they were waiting to be placed on the wait list. Second,



       2
         Plaintiff Juarez makes no claim based on Form I-765, meaning that he is left out
of the third cause of action.

                                             11
Plaintiffs argue that the agency unreasonably delayed adjudicating their petitions for a U-

Visa so that they could be placed on the waiting list. The first is beyond our power so we

dismiss those claims. The second must be remanded for further proceedings.

       A.     We lack jurisdiction over the work-authorization claims

       The Administrative Procedure Act authorizes suit by “[a] person suffering [a] legal

wrong because of agency action, or adversely affected or aggrieved by agency action

within the meaning of a relevant statute.” 5 U.S.C. § 702. “[A]gency action” is defined to

include “the whole or a part of an agency rule, order, license, sanction, relief, or the

equivalent or denial thereof, or failure to act.” § 551(13) (emphasis added). The APA

provides relief for a failure to act in § 706(1): “The reviewing court shall . . . compel

agency action unlawfully withheld or unreasonably delayed.” (emphasis added); see also

28 U.S.C. § 1331 (providing subject-matter jurisdiction over APA claims). The APA also

directs that an agency “shall proceed to conclude a matter presented to it” “within a

reasonable time.” § 555(b).

       We ordinarily adopt a presumption of reviewability. See Abbott Lab’ys v. Gardner,

387 U.S. 136, 140 (1967). But our authority to compel agency action that has been

unlawfully withheld or unreasonably delayed has limits. Our authority does not apply

when “statutes preclude judicial review.”        5 U.S.C. § 701(a)(1); see also 8 U.S.C.

§ 1252(a)(2)(B)(ii). And it also does not apply when “agency action is committed to

agency discretion by law.” 5 U.S.C. § 701(a)(2); see also Heckler v. Chaney, 470 U.S.

821, 831–33 (1985).




                                            12
       But the most important limit for our purposes here is inherent in § 706, which is the

very provision that Plaintiffs invoke to seek relief. Under § 706, we may only compel

“agency action” that has been “unlawfully withheld or unreasonably delayed.” 5 U.S.C.

§ 706(1). In Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55 (2004), the

Supreme Court explained § 706’s inherent limits. It instructed that a § 706 claim “can

proceed only where a plaintiff asserts that an agency failed to take a discrete agency action

that it is required to take.” Id. at 64. “Where an agency ‘fails to take a discrete agency

action that it is required to take,’ the APA creates a private cause of action for a party

aggrieved by that agency’s unreasonable delay to compel such action.” Fed. Energy Regul.

Comm’n v. Powhatan Energy Fund, LLC, 949 F.3d 891, 903 (4th Cir. 2020) (emphasis

omitted) (quoting Norton, 542 U.S. at 64). But where an agency is not required to do

something, we cannot compel the agency to act—let alone to act faster. See Norton, 542

U.S. at 63 n.1.

       Plaintiffs first challenge the agency’s withholding or delaying adjudication of their

claims for work authorization before being placed on the U-Visa waiting list. Their claims

must be dismissed for a lack of jurisdiction, however, because the agency was not required

to adjudicate their requests for work authorization—meaning that the failure to adjudicate

these claims was not unlawful and the delay in adjudicating these claims was not

unreasonable. 3



       3
        Because the action the agency fails to take must be both “discrete” and “required,”
we need not decide whether the action is “discrete” since we find that it is not “required.”
Norton, 542 U.S. at 64.

                                             13
              1.     The Agency is not “required” to adjudicate Plaintiffs’ work-
                     authorization requests

       Plaintiffs argue that we may compel the agency to adjudicate Plaintiffs’ claims for

work authorization based on its power to grant work authorizations under § 1184(p)(6) of

the INA: “The Secretary may grant work authorization to any alien who has a pending,

bona fide application” for a U-Visa. 8 U.S.C. § 1184(p)(6) (emphasis added).

       Plaintiffs acknowledge that the agency’s discretion to grant or deny work-

authorization requests does not require it to grant those authorizations. Instead, they argue

that the agency was required to adjudicate the work-authorization requests under the

discretionary authority provided by § 1184(p)(6).        In Plaintiffs’ view, the grant of

discretionary authority, combined with eligibility standards (i.e., “pending, bona fide

application”), required the agency to make a decision. We disagree. The agency is not

required to wield its discretionary authority under § 1184(p)(6) to either grant or deny work

authorization to Plaintiffs based on the text, structure, and history of the U-Visa program

and related provisions of the INA.

       To begin, nothing in § 1184(p)(6) requires the agency to do anything. In fact, the

statute shows the agency action is discretionary: “Secretary may grant work authorization.”

8 U.S.C. § 1184(p)(6) (emphasis added). Plaintiffs agree that this makes the ultimate grant

of work authorizations discretionary but argue that the agency is required to make a

decision on each application in order to exercise that discretion. Other sections of the INA,

however, indicate that this discretion over whether to grant benefits means that the agency

has discretion over whether to implement this provision at all.



                                             14
       A principal feature of immigration law is protecting Executive discretion. See

Trump v. Hawaii, 138 S. Ct. 2392, 2418–19 (2018); Arizona v. United States, 567 U.S.

287, 396 (2012); I.N.S. v. Aguirre-Aguirre, 526 U.S. 415, 425 (1999); Reno v. Am.–Arab

Anti–Discrimination Comm., 525 U.S. 471, 486–87 (1999). One such provision makes it

clear that:

       no court shall have jurisdiction to review . . . (ii) any other decision or action
       of the Attorney General or the Secretary of Homeland Security the authority
       for which is specified under this subchapter to be in the discretion of the
       Attorney General or the Secretary of Homeland Security.

8 U.S.C. § 1252(a)(2)(B)(ii). 4

       As noted, § 1184(p)(6) specifies that the Secretary has discretion to grant work

authorizations. This discretion suggests the same discretion in implementing the provision.

In both the INA and the Acts establishing the U-Visa program, Congress has shown that it

knows how to require an agency to implement a provision and adjudicate claims, especially

within a certain timeframe. Yet Congress did not do so when it granted the Secretary the

authority to provide work authorizations.

       Consider the U-Visa program itself. When Congress created the U-Visa program

in 2000 as part of the Victims of Trafficking Act, it did not require the Secretary to



       4
          The government argues that § 1252(a)(2)(B)(ii) provides an independent bar to
reviewing these claims. In their view, the discretionary term “may” in § 1184(p)(6) read
in light of the statutory structure places claims about adjudications for pre-waiting-list work
authorizations within the jurisdictional bar of § 1252(a)(2)(B)(ii). See Poursina v. United
States Citizenship & Immigr. Servs., 936 F.3d 868, 871 (9th Cir. 2019); Zhu v. Gonzales,
411 F.3d 292, 294–96 (D.C. Cir. 2005); Mousavi v. USCIS, 828 Fed. Appx. 130 (3d Cir.
2020). While these arguments help reinforce our holding that Norton precludes our review
here, we need not determine whether § 1252(a)(2)(B)(ii) independently bars our review.

                                              15
implement it through regulations. Pub. L. No. 106-386, § 1513(a)(2)(B), 114 Stat. 1464,

1533 (2000) (codified at 8 U.S.C. § 1101(a)(15)(U)). For years, the agency did not pass

regulations implementing the U-Visa program and no U-Visas were issued. 5 In 2006, as

part of the Violence Against Women Act, Congress mandated that the agency promulgate

regulations to implement the program:

      Not later than 180 days after the date of enactment of this Act, the Attorney
      General, the Secretary of Homeland Security, and the Secretary of State shall
      promulgate regulations to implement the provisions contained in the Battered
      Immigrant Women Protection Act of 2000[], this Act, and the amendments
      made by this Act.

Pub. L. No. 109-162, § 828, 119 Stat. 2960, 3066 (2006) (codified as amended at 8 U.S.C.

§ 1101 note (2006)) (emphasis added). In response, USCIS promulgated regulations to

govern the conferral of U-Visas in 2007 and the first U-Visa was issued in 2008. See 72

Fed Reg. 53,036 (Sept. 17, 2007) (codified at 8 C.F.R. § 214.14); see also 72 Fed. Reg.

54,813 (Sept. 27, 2007); supra n.5. But no part of the 2008 Trafficking Victims Protection

Reauthorization Act—which added the permissive work-authorization provision in

§ 1184(p)(6)—requires the Secretary to implement that provision or adjudicate each work-

authorization petition. Pub. L. No. 110-457, 122 Stat. 5044. Congress explicitly required

the Secretary to implement the U-Visa program but remained silent about implementing


      5
         See USCIS, USCIS Approves 10,000 U Visas for 5th Straight Fiscal Year (Dec.
11, 2013) (noting that the USCIS approved the statutory maximum of 10,000 petitions for
U-visas in the first five years after it began issuing U-visas in 2008); Sejal Zota, Law
Enforcement’s Role in U Visa Certification, Immigration Law Bulletin 2, UNC School of
Government (June 2009) (saved as ECF opinion attachment) (noting that the first
regulations were passed in 2007 and the first U-Visa was issued in 2008); Anna Gorman,
Victims’ U-visa Program Falters, L.A. Times, (Jan. 26, 2009) (saved as ECF opinion
attachment).

                                           16
work-authorization adjudications.    This confirms that implementing the latter is not

required. 6 Indeed, even Plaintiffs do not argue that § 1184(p)(6) requires the agency to

promulgate regulations like the implementation mandate in the Violence Against Women

Act did for other parts of the U-Visa program.

       Other sections of the Victims of Trafficking Act and Violence Against Women Act

also contain provisions requiring implementation, and requiring that the implementation

occur within a certain timeframe. 7 Further, while the Trafficking Victims Protection



       6
         If the 2006 implementation directive referred to the U-Visa program generally or
specifically to § 1184(p)(6), then the agency would be required to implement the
discretionary grant of authority in § 1184(p)(6). But the implementation directive refers
specifically to the Battered Immigrant Women Protection Act and the Violence Against
Women Act. It does not apply to future amendments, like the Trafficking Victims
Protection Reauthorization Act which amended § 1184(p)(6). Without a similar mandate,
implementation of the new provision is discretionary.
       7
         The Victims of Trafficking Act, which first created the U-Visa program, contains
provisions that show Congress knows how to require an agency to implement a provision.
Pub. L. No. 106–386. Many of these sections explicitly require the agency to implement
the provision by promulgating regulations within a certain timeframe. See § 2702 (“Not
later than 90 days after the date of the enactment of this part, the Attorney General shall
promulgate guidelines to implement this section (including the information that must be
included and the requirements that the States, units of local government, and Indian tribes
must meet) in submitting the applications required under this section.”); § 107
(“TRAFFICKING VICTIM REGULATIONS.—Not later than 180 days after the date of
the enactment of this Act, the Attorney General and the Secretary of State shall promulgate
regulations for law enforcement personnel, immigration officials, and Department of State
officials to implement the following.”); § 2003 (“Not later than 90 days after the date of
the enactment of this Act, the Director shall establish guidelines under section 1407(a) of
the Victims of Crime Act of 1984 (42 U.S.C. 10604(a)) to specify the categories of
organizations and agencies to which the Director may make grants under this subsection.”).
The Victims of Trafficking Act also includes provisions that require agencies to carry out
specific tasks on specific timelines, such as creating issue reports. See, e.g., § 3 (“The
Attorney General shall carry out the study to determine the impact of this section and shall
submit the results of such study not later than 180 days after the enactment of this Act.”).

                                            17
Reauthorization Act required the Secretary to adjudicate a different set of visas within 180

days, it set no requirements for U-Visa adjudications. See 8 U.S.C. § 1101(a)(27)(J);

Trafficking Victims Protection Reauthorization Act, Pub. L. No. 110-457, 122 Stat. 5044;

Calderon-Ramirez v. McCament, 877 F.3d 272, 276 (7th Cir. 2017) (finding no timeline

for U-Visa adjudications generally). These textual and structural arguments confirm that

the Secretary has discretion in granting a particular work authorization and in adjudicating

requests for work authorizations generally.

       The discretion afforded to the agency over how to address work-authorization

requests means that consideration of every work-authorization request is not “required”

under Norton. In Norton, the agency was mandated by statute to “‘continue to manage

[wilderness study areas] . . . in a manner so as not to impair the suitability of such areas for

preservation as wilderness,’” and the agency’s own policies required it to manage the

wilderness to prevent degradation. 542 U.S. at 65–66. The statute and regulations also

required the agency to manage the wilderness study areas “in accordance with land use

plans” promulgated by the agency. Id. at 69 (internal quotation marks omitted). Plaintiffs

argued that these mandatory statute and regulations required the agency to abide by their

land plans and that a court could compel agency action in accordance with such plans. Id.

at 66–67. The Supreme Court rejected this argument and concluded that while Congress


       The Violence Against Women Act also requires certain agencies to enact provisions
within a certain time, just as it did for the U-Visa program. See Pub. L. No. 109–162, § 304
(“Within 90 days after the date of enactment of this Act, the Attorney General shall issue
and make available minimum standards of training relating to domestic violence, dating
violence, sexual assault, and stalking on campus, for all campus security personnel and
personnel serving on campus disciplinary or judicial boards.”).

                                              18
had mandated the goals for the agency, the agency retained great discretion over how those

goals were to be achieved and the land use plans were “projections” of future actions that

could not bind the agency unless they were clearly a commitment to action. Id. at 69. The

Court reasoned that “[q]uite unlike a specific statutory command requiring an agency to

promulgate regulations by a certain date, a land use plan is generally a statement of

priorities; it guides and constrains actions, but does not (at least in the usual case) prescribe

them.” Id. at 71. The land use plans, therefore, did not require the agency to do anything,

so the Court could not review the agency’s failure to act in compliance with them because

there was no “agency action.” Id. at 72; see also Vill. of Bald Head Island v. U.S. Army

Corps of Eng’rs, 714 F.3d 186, 195–96 (4th Cir. 2013). Moreover, the Court held that

“allowing general enforcement of plan terms would lead to pervasive interference with [the

agency’s] own ordering of priorities.” Norton, 542 U.S. at 72.

       Despite the presence of statutes and regulations mandating agency action and a land

use plan discussing future actions, the Court in Norton found that the agency retained broad

discretion to act. It explained that “when an agency is compelled by law to act within a

certain time period, but the manner of its action is left to the agency’s discretion, a court

can compel the agency to act, but has no power to specify what the action must be.” Id. at

65. Here, § 1184(p)(6) mandates nothing—unlike the statutes and regulations in Norton—

and there are no policies or regulations to direct the agency’s action. And as discussed

above, there is no timeline or mandate to act, adjudicate, or implement the provision. So

we cannot even “compel the agency to act” without “specify[ing] what the action must be.”

Id.


                                               19
       This limitation on our review protects “agencies from undue judicial interference

with their lawful discretion, and to avoid judicial entanglement in abstract policy

disagreements which courts lack both expertise and information to resolve.” Id. at 66. And

intervention here “would lead to pervasive interference with [the agency’s] own ordering

of priorities” because it would force the agency to redirect resources to pre-waiting-list

work authorizations. Id. at 71. As the agency is not required to adjudicate pre-waiting-list

work authorizations, no agency action exists to compel. So under Norton, Plaintiffs’ first

three causes of action are unreviewable. 8

       Despite Norton’s application here, Plaintiffs point to broad language from I.N.S. v.

St. Cyr, 533 U.S. 289, 307–08 (2001) to argue that while a “favorable exercise of

discretion” may be unreviewable, that is distinct from “eligibility for discretionary relief.”

When eligibility is “governed by specific statutory standards,” there is “a right to a ruling

on an applicant’s eligibility,” even though relief is “a matter of grace.” Id. (quoting Jay v.

Boyd, 351 U.S. 345, 353–354 (1956)). But this line of cases is inapplicable here. First, St.



       8
         Even if the agency were required to implement § 1184(p)(6), it does not follow
that it must adjudicate Plaintiffs’ work-authorization requests. This is because the agency
may have already acted in this realm by permitting discretionary work authorizations for
applicants on the waiting list. 8 C.F.R. § 214.14(d)(2). As a result, it is within the
discretion of the agency to exercise all of their delegated authority under § 1184(p)(6) or
merely adjudicate work authorizations for those on the waiting list. The agency can use
categorical rules to exclude certain applications that are a subset of “pending, bona fide”
applications without individual adjudications. See Lopez v. Davis, 531 U.S. 230, 243–44
(2001). The agency has set a rule that it will only give work authorizations to those on the
waiting list, a subset of “pending, bona fide” applications, thus they do not have to
adjudicate applications that do not meet this categorical requirement. We cannot compel
the agency to exercise the full extent of its authority under § 1184(p)(6) and adjudicate
every possible application for work authorizations.

                                             20
Cyr discussed habeas corpus jurisdiction for immigration proceedings and is best limited

to those issues. Id. at 293. The section of the case Plaintiffs cite focuses on the uniqueness

of habeas in requiring Congress to include a clear statement stripping courts of jurisdiction.

Id. at 300. When Congress does so, they act at the outer limits of their power and raise

serious constitutional questions not present here. Id. The Court also considered the history

of habeas and, especially, the exercise of jurisdiction over legal questions in habeas at the

Founding. Id. at 305. Because there was no alternative forum and no clear statement

stripping the courts of jurisdiction and because of the serious constitutional questions this

raised, the Court found that it had jurisdiction over the pure questions of law presented in

the habeas petition. Id. at 314. Adjudications of the pre-waiting-list work authorizations

here, on the other hand, are of recent vintage and do not reach the outer limits of Congress’s

powers, nor does denying adjudication of this new benefit raise serious constitutional

questions.   The special writ of habeas corpus is not implicated.          Thus, neither the

requirement of an especially clear statement to strip us of jurisdiction nor the need to rule

on the applicant’s eligibility for relief are required.

       Second, in St. Cyr the agency did not adjudicate a particular benefit request even

though procedures and standards for evaluating such requests existed and had historically

been employed. Id. at 301–09; see also United States ex rel. Accardi v. Shaughnessy, 347

U.S. 260, 265–66 (1954) (finding that the agency must exercise its judgment in a habeas

case because the agency committed itself by regulation). Here, there are no regulations or

defined procedures, much less longstanding ones, for evaluating pre-waiting-list work




                                               21
authorizations. And Congress did not mandate implementation of § 1184(p)(6), much less

mandate adjudication of the benefits it contemplates.

       Plaintiffs argue that the “pending, bona fide” language in § 1184(p)(6) sets a

“specific statutory standard” requiring adjudication. Jay, 351 U.S. at 353–54. But several

circuits, including our own, have rejected that such broad ‘standards’ render decisions

reviewable. For example, the D.C. and Third Circuits rejected the argument that “national

interest” provided a judicially manageable standard. Zhu, 411 F.3d at 294–96; Mousavi,

828 Fed. Appx. at 132–33. The Fourth Circuit came to a similar conclusion in holding that

the standard “good and sufficient cause” did not remove discretion. Polfliet v. Cuccinelli,

955 F.3d 377, 382–83 (4th Cir. 2020). Here, the term “pending, bona fide application”

does not transform the discretionary “may” into a mandatory “shall.” The decision to

adjudicate remains discretionary. The term “pending, bona fide application” merely sets

forth a prerequisite that the agency must satisfy if it chooses, in its discretion, to conduct

an adjudication. For even if the agency finds an applicant meets the “pending, bona fide”

standard, the agency may still deny her a work authorization. Nothing about the ‘standard’

guides its discretion in making that decision.

       In response, Plaintiffs ask why Congress would pass a provision if it did not intend

the agency to implement it. The answer is simple. Without a grant of authority from

Congress, the agency has no power. In enacting the provision, Congress authorized, but

did not require, the agency to grant work authorizations. Just as Congress does not have

to exercise the powers delegated to it by the people, neither does the agency have to

exercise its delegated powers where the text and structure of the relevant statute provide it


                                             22
with complete discretion. And the principle that “judicial deference to the Executive

Branch is especially appropriate in the immigration context where officials exercise

especially sensitive political functions that implicate questions of foreign relations,”

Aguirre-Aguirre, 526 U.S. at 425 (internal quotation marks omitted), applies with

particular force here, when Congress has conveyed that the agency has broad discretion

over the granting of a benefit.

       In conclusion, under Norton the agency is not required to implement or adjudicate

pre-waiting-list work authorizations and so its failure to adjudicate Plaintiffs’ requests in a

timely manner is unreviewable.

              2.     The agency’s former regulation does not commit the Agency to
                     adjudicate Plaintiffs’ work-authorization requests

       Plaintiffs also argue that a former regulation, 8 C.F.R. § 274a.13(d), committed the

agency to adjudicate their work-authorization requests made on the agency’s form. That

regulation, repealed after Plaintiffs submitted their form requests and before this lawsuit

commenced, provided a time-limit for adjudications:

       (d) Interim employment authorization. USCIS will adjudicate the application
       within 90 days from the date of receipt of the application except as described
       in 8 CFR 214.2(h)(9)(iv), and except in the case of an initial application for
       employment authorization under 8 CFR 274a.12(c)(8), which is governed by
       paragraph (a)(2) of this section, and 8 CFR 274a.12(c)(9) in so far as it is
       governed by 8 CFR 245.13(j) and 245.15(n). Failure to complete the
       adjudication within 90 days will result in the grant of an employment
       authorization document for a period not to exceed 240 days.

8 C.F.R. § 274a.13(d) (effective until Jan. 17, 2017).




                                              23
       In Plaintiffs’ view, this regulation required the agency to adjudicate their

applications within 90 days of receipt or grant interim employment authorization for a

period not to exceed 240 days. In response, the agency argues that this now-repealed

regulation does not require it to adjudicate Plaintiffs’ pre-waiting-list work authorizations

now for two reasons. First, the regulation in § 274a.13(d) did not compel the agency to

review these types of claims even when it remained effective. And second, it has since

been repealed and no longer imposes any adjudicatory obligation on the agency. The

agency is correct on both points. The forms and regulation do not commit the agency to

adjudicating Plaintiffs’ work-authorization requests.

       First, the 90-day regulation existed before § 1184(p)(6) and applied only after an

applicant was placed on the waiting list. As the agency has not implemented § 1184(p)(6),

we cannot read the regulation as committing the agency to adjudicate pre-waiting-list work

authorizations through that regulation. Before § 1184(p)(6), the regulation permitted work

authorizations once placed on the waiting list based on an adjudication occurring within 90

days. As an applicant could not get work authorization until they were on the waiting list,

the 90-day period could not be triggered by the initial application. Since 2014 when the

agency began accepting forms for U-Visa and work authorization at the same time, it has

made clear that the 90-day adjudication period does not begin until the petitioner becomes

eligible to work after being placed on the waiting list. See USCIS, “Instructions for Petition

for U Nonimmigrant Status and Supplement A, Petition for Qualifying Family Member of

U-1 Recipient,” (saved as ECF opinion attachment); Auer v. Robbins, 519 U.S. 452, 463

(1997). Because the agency treats placement on the waiting list as a threshold requirement


                                             24
for receiving work authorization, the application for work authorization is not completed

until waiting-list placement has been approved. Even though an applicant asks for work

authorization when they apply for a U-Visa, they do not yet qualify for work authorization

and thus do not meet the requirements for a complete application.

       Plaintiffs contend that the regulation does not except § 1184(p)(6) but it did except

other visas, so it must apply to § 1184(p)(6). And because it must apply to § 1184(p)(6),

it commits the agency to adjudicating the work-authorization requests that the provision

contemplates. First, the regulation (§ 274a.13(d)) preexisted § 1184(p)(6), so we should

not read too much into its failure to except the statute. Second, Plaintiff’s argument

presupposes that the agency must implement § 1184(p)(6), which they do not. This

regulation does not mandate adjudicating any request under § 1184(p)(6). It only provided

the procedures that were to be followed where the agency decided to adjudicate them.

There was no need to except § 1184(p)(6) because it has not been, and without the

regulation need not be, implemented. The regulation, by itself, cannot commit the agency

to implement a new provision.

       Even if the regulation could commit the agency, it was repealed before this case

began, and we can apply that repeal to cases that arose before it, like this one, because such

an application is considered “non-retroactive.”       In determining whether a statute or

regulation applies retroactively, we first consider whether the law specifies that it is

retroactive. Landgraf v. USI Film Prods., 511 U.S. 244, 257 (1994). Because the repeal

of this regulation says nothing as to its retroactive effect, we ask whether application of the

new rule would have a retroactive effect. Id. at 280. “A statute does not operate


                                              25
‘retrospectively’ merely because it is applied in a case arising from conduct antedating the

statute’s enactment.” Id. at 269. “The inquiry into whether a statute [or regulation]

operates retroactively demands a commonsense, functional judgment about whether the

new provision attaches new legal consequences to events completed before its enactment.”

St. Cyr, 533 U.S. at 321 (internal quotation marks omitted). A regulation has retroactive

effect “when it takes away or impairs vested rights acquired under existing laws, or creates

a new obligation, imposes a new duty, or attaches a new disability, in respect to transactions

or considerations already past.” Id. A court’s determination of retroactivity should be

guided by considerations of “fair notice, reasonable reliance, and settled expectations.” Id.

Changes in procedural rules, such as the right to a jury and the lifting of sovereign

immunity, tend not to have a retroactive effect while changes to substantive rules, such as

a new right to damages, do. See Landgraf, 511 U.S. at 272–81; see also Republic of Austria

v. Altmann, 541 U.S. 677, 692–700 (2004).

       Decisions from various courts, including this one, illustrate this point. In St. Cyr,

the Supreme Court found that the repeal of INA § 212(c), which gave the Attorney General

discretion to waive deportation of resident aliens, was impermissibly retroactive because it

eliminated any possible relief under § 212(c) for individuals who entered a “quid pro quo”

plea deal based on the availability of that relief. Id. at 321–23. The potential of obtaining

this relief was one of the “principal benefits” that those who waived their constitutional

rights sought in entering a plea deal, so repealing any chance at that relief “attache[d] a

new disability” to the petitioners. Id. That the relief was discretionary did not change the

conclusion, because the Court saw a difference “between facing possible deportation and


                                             26
facing certain deportation.” Id. at 325. The next year in Chambers v. Reno, 307 F.3d 284,

289–91 (4th Cir. 2002), we rejected a claim that the repeal of § 212(c) was impermissibly

retroactive as applied to immigrants who chose to go to trial rather than accept a plea

agreement. We distinguished St. Cyr because unlike a plea deal made in reliance on the

relief, “it is not likely that aliens who go to trial to challenge the underlying crime do so

primarily because they hope to obtain discretionary relief.” Id.

       If the plaintiff did not rely on the pre-existing state of the law to their detriment,

then a regulation may apply retroactively, even if it is unfavorable to the plaintiff. Several

circuits have distinguished the result of St. Cyr from the retroactivity analysis of a

regulation promulgated by the Attorney General that increased the standard for certain

immigrants to receive an adjustment of status under INA § 212(h). See Samuels v. Chertoff,

550 F.3d 252, 261 (2d Cir. 2008); Mejia v. Gonzales, 499 F.3d 991, 997–98 (9th Cir. 2007).

The Ninth Circuit rejected the argument that the increased standard for relief imposed a

“new disability” because unlike in St. Cyr, the plaintiff was still able to seek discretionary

relief and it was unlikely that he had relied on applying the lower standard when he pleaded

guilty to a removable offense. Mejia, 499 F.3d at 997–98. Likewise, looking to notice and

reliance interests, several circuits—including ours—have also found that the elimination

of the § 212(i) discretionary waiver for parents of United States citizens was not

impermissibly retroactive, distinguishing St. Cyr “because an alien could not reasonably

rely on the existence of a discretionary waiver to commit illegal conduct.” Patel v.

Gonzales, 432 F.3d 685, 690 (6th Cir. 2005); see also Cervantes–Gonzales v. INS, 244

F.3d 1001, 1006 (9th Cir. 2001); Okpa v. INS, 266 F.3d 313, 318–19 (4th Cir. 2001).


                                             27
       In a different context, the Sixth Circuit found that repealing obesity as a disability

for attaining social security benefits was not impermissibly retroactive even though it was

detrimental to the plaintiff. Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 645–47 (6th Cir.

2006). The court concluded that the plaintiff did not “become obese or otherwise become

impaired in reliance” on obesity being listed as a disability. Id. at 646. He also did not file

his claim based on an assumption that the listing would be used to adjudicate it nor did he

have a settled expectation that the agency would use this “algorithm,” rather than another,

to determine whether the statutory requirements were satisfied. Id. There was also “no

basis for the claimants to argue that they need ‘fair notice’ of a change” in the list. Id. The

court also determined that the change was procedural rather than substantive even though

it could be “outcome-determinative,” because only a presumption “designed for

administrative workability,” rather than the criteria for establishing a disability, changed.

Id. at 647. If eliminating an outcome-determinative presumption is procedural, then so is

the 90-day adjudication rule here. Such a rule is even more procedural than a presumption,

as it merely affects timing, not the substance, of an adjudication.

       Based on this case law, we determine that the repeal of 8 C.F.R. § 274a.13(d) (2016)

is not impermissibly retroactive as applied to Plaintiffs in this case. Unlike in St. Cyr,

Plaintiffs here gave up no rights to their detriment in reliance on a 90-day adjudication.

Whether they ultimately obtain the relief desired is not impacted by the repeal of this

regulation; what is impacted is how long they will wait for that determination. Nor did

Plaintiffs apply for work authorizations because of the 90-day timeline. There is thus no

notice, reliance, changes in legal obligations, duties, impaired rights, or settled expectations


                                              28
concerns that would caution against applying the repeal to this case. St. Cyr, 533 U.S. at

321. So because the repeal of 8 C.F.R. § 274a.13(d) properly applies to past conduct

without impermissible retroactive effect, the 90-day adjudication regulation does not apply

to Plaintiffs. As a result, Plaintiffs cannot claim that the agency committed itself to

adjudicate their work-authorization requests based on that regulation.

                                      *      *      *

       Plaintiffs’ cannot prevail on their claims that the agency has unlawfully withheld or

unreasonably delayed adjudication of their requests for pre-waiting-list work

authorizations. The agency was not required—whether by statute, regulation, or anything

else—to adjudicate these claims in the first place. So it is beyond our power to force the

agency to act (let alone to act faster) under either the APA or the All Writs Act. 9 That

means that Causes of Action One, Two, and Three must be dismissed, leaving us with only

Cause of Action Four.

       B.     The claim for unreasonable delay in adjudicating Plaintiffs’ petitions
              for placement on the waiting list must be remanded

       Count Four raises the second challenge Plaintiffs bring:            the agency has

“unreasonably delayed” adjudicating Plaintiffs’ petition for a U-Visa to determine whether



       9
          The All Writs Act codified “[t]he common-law writ of mandamus.” South
Carolina v. United States, 907 F.3d 742, 754 (4th Cir. 2018). To succeed on a petition for
a writ of mandamus, the petitioner must show, among other things, that “the respondent
had a clear duty to do the particular act requested by the petitioner.” In re First Fed. Sav.
& Loan Ass’n of Durham, 860 F.2d 135, 138 (4th Cir. 1988). As discussed for the APA,
the agency has unreviewable discretion in their decision not to adjudicate Plaintiff’s claim
and thus cannot have a “clear duty to . . . act.” Id. We therefore need not discuss the other
factors relevant to deciding a petition for a writ of mandamus.

                                             29
they should be placed on the waiting list. 10 The district court dismissed this challenge for

failure to state a claim. While the district court’s analysis may eventually prevail, it must

do so, if at all, at a later stage. As it stands, Plaintiffs have pled sufficient facts to allege a

plausible claim.     So we vacate the dismissal of this claim and remand for further

proceedings.

       The Supreme Court has not, so far, provided clear guidance on how to determine

how long is too long to wait for an agency adjudication. But most lower courts have

followed the D.C. Circuit’s decision in TRAC v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984),

which “list[s] factors that are relevant to determining whether agency action has been

unreasonably delayed.” Fed. Regulatory Comm’n v. Powhatan Energy Fund, LLC, 949

F.3d 891, 903 (4th Cir. 2020). The six TRAC factors are:

       (1) the time agencies take to make decisions must be governed by a rule of
           reason;
       (2) where Congress has provided a timetable or other indication of the speed
           with which it expects the agency to proceed in the enabling statute, that
           statutory scheme may supply content for this rule of reason;
       (3) delays that might be reasonable in the sphere of economic regulation are
           less tolerable when human health and welfare are at stake;
       (4) the court should consider the effect of expediting delayed action on
           agency activities of a higher or competing priority;
       (5) the court should also take into account the nature and extent of the
           interests prejudiced by delay; and


       10
          These claims are reviewable. Unlike the requested work authorizations, Congress
mandated that the agency pass implementing regulations for the U-Visa program, which it
did. 8 U.S.C. § 1101(a)(15)(U); § 828 (“RULEMAKING: Not later than 180 days after
the date of enactment of this Act.”); see, e.g., 72 Fed Reg. 53,036 (Sept. 17, 2007) (codified
at 8 C.F.R. § 214.14). Similarly, unlike the pre-waiting-list work authorizations, the
agency has committed itself by regulation to place eligible applicants on the waiting list.
8 C.F.R. § 214.14(d)(2) (“[a]ll eligible petitioners who, due solely to the cap, are not
granted U–1 nonimmigrant status must be placed on a waiting list” (emphasis added)).

                                                30
       (6) the court need not find any impropriety lurking behind agency lassitude
           in order to hold that agency action is unreasonably delayed.

TRAC, 750 F.2d at 80 (internal citations omitted); see also Mashpee Wampanoag Tribal

Council, Inc. v. Norton, 336 F.3d 1094, 1100 (D.C. Cir. 2003). The district court is not

limited to these factors and is not required to use them. But the TRAC factors offer helpful

guidance in this inquiry, even if they do not define the entire field. On this record, however,

we lack sufficient information to resolve this issue on a motion to dismiss. A claim of

unreasonable delay is necessarily fact dependent and thus sits uncomfortably at the motion

to dismiss stage and should not typically be resolved at that stage.

       Although the district court’s position may ultimately be vindicated, at this point

Plaintiffs have done enough. While a ‘first in, first out’ approach with enumerated

exceptions may be a rule of reason, we do not know enough about how the agency

implements its rules and exceptions. We also think that Plaintiffs have pled sufficient facts

to show that their interests are weighty, implicate health and welfare, and are harmed by

the long wait. The agency may be able to refute these contentions, but at this stage we may

review only Plaintiffs’ pleadings.

       Among the issues that may be important on remand are resource constraints. The

agency may well be able to show resource constraints and competing priorities in any

number of ways. And courts generally “have no basis for reordering agency priorities.” In

re Barr Lab’ys, Inc., 930 F.2d 72, 76 (D.C. Cir. 1991); see also Blanco de Belbruno v.

Ashcroft, 362 F.3d 272, 280 (4th Cir. 2004) (noting that when an agency faces “a backlog

of tens of thousands of cases,” it “operates in an environment of limited resources, and how



                                              31
it allocates those resources to address the burden of increasing claims is a calculation that

courts should be loathe to second guess”). But at this point we cannot rely on the agency’s

allegations to find as a matter of law that this factor necessarily favors the agency.

       Given the nature of this inquiry, we must vacate the dismissal of this claim and

remand for further proceedings—perhaps including limited discovery—on the fourth cause

of action.

       C.       The sealing order is remanded

       The final issue we must address is the district court’s order granting the agency’s

motion to seal their two pleadings. To seal a document, the district court must (1) give the

public adequate notice of a request to seal and a reasonable opportunity to challenge it,

(2) consider less drastic alternatives to sealing, and (3) if it decides to seal, state the reasons,

supported by specific findings, behind its decision and the reasons for rejecting alternatives

to sealing. In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984). The district court

here gave adequate notice of and opportunity to challenge the sealing request by filing the

motions publicly and allowing competing briefing on the issue. It did not, however, satisfy

the other two procedural requirements.

       The district court also did not adequately explain whether 8 U.S.C. § 1367(a)(2) 11

repealed the common-law rule for sealing documents. If it did not, the district court should


       11
            That provision states:

       Except as provided in subsection (b), in no case may the Attorney General,
       or any other official or employee of the Department of Justice, the Secretary
       of Homeland Security, the Secretary of State, or any other official or
       employee of the Department of Homeland Security or Department of State

                                                32
have engaged in a common-law analysis. At common law, a district judge must weigh the

competing interests of the public’s access to judicial proceedings and the interests of the

individuals in keeping the information private and of the government in ensuring integrity

in its processes. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597–98 (1978); see also

United States v. Harris, 890 F.3d 480, 491–92 (4th Cir. 2018) (declining to seal decision).

In making this sealing determination, we have suggested that the factors to be considered

“include whether the records are sought for improper purposes, such as promoting public

scandals or unfairly gaining a business advantage; whether release would enhance the

public’s understanding of an important historical event; and whether the public has already

had access to the information contained in the records.” In re Knight Pub. Co., 743 F.2d

231, 235 (4th Cir. 1984); Nixon, 435 U.S. at 597–608.

       Finally, the district court did not grapple with the public’s First Amendment interest

in access to judicial proceedings. A sealing involving “judicial records and documents”

can be accomplished “without violating First Amendment rights only if (1) closure serves

a compelling interest; (2) there is a ‘substantial probability’ that, in the absence of closure,

that compelling interest would be harmed; and (3) there are no alternatives to closure that




       (including any bureau or agency of either of such Departments) . . . permit
       use by or disclosure to anyone (other than a sworn officer or employee of the
       Department, or bureau or agency thereof, for legitimate Department, bureau,
       or agency purposes) of any information which relates to an alien who is the
       beneficiary of an application for relief under paragraph (15)(T), (15)(U), or
       (51) of section 101(a) of the Immigration and Nationality Act or section
       240A(b)(2) of such Act.

8 U.S.C. § 1367(a)(2)

                                              33
would adequately protect that compelling interest.” In re Washington Post Co., 807 F.2d

383, 390, 392 (4th Cir. 1986) (quoting Press-Enter. Co. v. Superior Court of California for

Riverside Cty., 478 U.S. 1, 14 (1986)); see also In re U.S. for an Order Pursuant to 18

U.S.C. Section 2703(D), 707 F.3d 283, 290 (4th Cir. 2013); see also In re Knight Publ’g

Co., 743 F.2d at 235. The district court should have considered these factors.

       As a result, we remand the sealing order so that the district court may weigh

alternatives to sealing, more fully explain its decision, and engage in a common-law and

First Amendment analysis in the first instance.

                               *              *             *

       No one doubts the importance of the statutory and regulatory benefits Plaintiffs

seek. And no one doubts that, where Congress has entitled aliens to the protection and

benefit of our laws, the Executive Branch must take care to faithfully execute the

Legislative Branch’s instructions. But our role here is modest. We are a court of the

Judicial Branch—limited, bounded, restrained.        Our power is not coterminous with

subjective notions of justice. Instead, it is limited by the positive boundaries set by

Congress and our Constitution. Those boundaries are all the more important when, as here,

we are asked to tread into an area that is appropriately dominated by the people’s elected

representatives rather than their life-tenured judicial servants. Because of our limited role,

we simply cannot provide all of the relief that Plaintiffs seek. Plaintiffs’ claims that the

agency has unreasonably delayed or unlawfully withheld adjudication of their requests for

pre-waiting-list work authorizations are beyond our power.              Plaintiffs’ claim of




                                             34
unreasonable delay related to waiting-list adjudications, however, does survive at this

stage. As a result, we remand for further proceedings.

                                             AFFIRMED IN PART, VACATED IN PART,
                                                                AND REMANDED




                                           35